Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, what is “the central adhesive region having a diameter spanning across a center of the rear surface”? 
	Also, claim 1, was amended to include “wherein the label is configured to securely attach to the sports netting with the central adhesive region located within an opening included in the plurality of openings and each of the respective second adhesive regions secured to the central adhesive region”.  It is unclear how the central adhesive rejoin of the body/label possibly be located within a small openings of the basketball netting (i.e. the sport netting).
	With respect to claim 4, same issues as discussed above, it is unclear how the larger central adhesive can be located within the much smaller basketball’s netting openings. 
	With respect to claims 17, 18, same issues as discussed above as to “central adhesive region located within the opening included in the plurality of openings” it is unclear how such position is possible.
	With respect to claim 21, what is “the first flexible cord located immediately adjacent the opening” and “the second flexible cord located immediately adjacent to what opening”? What first and second cords? In that regard it seems as the claim is somewhat a combination of the label attached to the sports netting and the netting itself.  Thus, as it claimed, it seems as the flexible cords are “positively claimed” as part of the label device, which is not in accordance to applicant original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conte US 6,634,531 (“Conte”) in view of Eberle US 7,984,724 (“Eberle”).
	As per claim 1, Conte discloses a device configured to be attach (such as pocket system 70)(Figs. 5 and 6; 7:31-60) comprising: 
	a body including a front surface with the device attached and a rear surface including a central adhesive region, the central adhesive region having a diameter spanning across a center of the rear surface (body 70 includes a front surface  (Fig. 5) and a rear surface with adhesive region (such as Velcro attachment member 82)(Fig. 6; 7:29+) ; 	
	a plurality of tabs extending radially outward from the body, each of the plurality of tabs having a rear surface including a second adhesive region, respectively (such as straps 77 and 72, each includes Velcro attachment complimentary to the rear Velcro attachment member/s)(Fig. 6; 7:31-60) ; and 	
	a plurality of foldable regions wherein each of the plurality of tabs is connected to the body by one of the plurality of foldable regions, respectively, an adhesive-free rear surface of each of the plurality of foldable regions (the tabs/straps are fold upon the attachment means to the rear of the body)(note Fig. 3 in conjunction to 6:40+ as to the manner of attaching the straps to the device; such attachment rejoin allow the manipulation of the strap/s tabs is construed as the claimed foldable regions) , respectively, configured to wrap around (note Figs. 7+ as the tabs/straps are configure to wrap around and attached the device thereto), 
	wherein the device is configured to securely attach with the central adhesive region located and each of the respective second adhesive regions secured to the central adhesive region (the device is attached, e.g. Fig. 7, while the straps/tabs (77/72) attached to the central adhesive region 82), 
	wherein the central adhesive region is sized and located on the rear surface of the body (Fig. 6), and wherein each of the respective second adhesive regions is sized and located on the rear surface of one of the plurality of tabs (such as Velcro members 80 and of strap/tabs 72)(Fig. 6; 7:29+), with the device securely attached thereto.
	With respect to the device as “A label configured to attach to sports netting, the sports netting including a plurality of flexible cords attached to one another to define a plurality of openings” as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	In addition, with respect to the intended use of the device to “configured to wrap around and contact a flexible cord included in the plurality of flexible cords to securely attach the label to the sports netting” and/or “wherein the central adhesive region is sized and located on the rear surface of the body such that contact is absent between the central adhesive region and the sports netting with the label securely attached to the sports netting, and wherein each of the respective second adhesive regions is sized and located on the rear surface of one of the plurality of tabs, respectively, such that contact is absent between the respective second adhesive regions and the sports netting with the label securely attached to the sports netting” it is further noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Thus, Conte’s device is fully configure to be attached to any surface to include sports netting.
	Conte is not specific regarding his device’s front surface is such front surface configured to display graphics.
	However, the use of a front surface configured to display graphics, is well known in the art as taught by Eberle (attachment device including a front surface configured to display graphics, display panel 50)(Figs. 4-6; 5:65-6:30).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Conte’s device’s front surface configured to display graphics as taught by Eberle for the reason that a skilled artisan would have been motivated by Eberle’s suggestion to form an attachment device including a front surface configured to display graphics that is highly visible message panel visible to those approaching so as to indicate and alert any concern should be taken due to physical limitations of the person using the attachment device (4:6-13).
	As per claim 4, with respect to wherein the diameter of the central adhesive region is selected in combination with a radial length of each of the second adhesive regions to establish a dimension of the adhesive-free rear surface of the plurality of foldable regions such that contact is absent between the central adhesive region  and the sports netting with the label securely attached to the sports netting and the central adhesive region located within the opening included in the plurality of openings, and contact is absent between the respective second adhesive regions and the sports netting with the label securely attached to the sports netting and the central adhesive region located within an opening included in the plurality of openings, note Conte’s Fig. 6 as well as 7:31-60 as to the rear adhesive means and the plurality of tabs/straps with the corresponding adhesive means (i.e. second adhesive) to be attached thereto to attach the device. With respect to the attachment of the label/device onto a sport netting within its openings (i.e. openings of the basketball netting), as mentioned above the manner of intended to employed the device (in this case to be attached to a basketball/sport netting), by itself, is not such that accorded much patentability weight, whereas the modified device includes all the structure as claimed, and thus fully capable to be employed in such manner.
	As per claim 5, with respect to wherein the graphics are applied to the front surface of the body using a heat transfer technology, it is noted that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 
product-by-process claim is the same as or obvious from a product of the prior art, 
the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Although Conte- Eberle is not specific regarding the process of forming the graphic, the final product is the same, a label/sign including graphics (as taught by Eberle).     
	As per claim 6, with respect to wherein the body is manufactured of a synthetic material including elastane, note Conte’s 5:63-6:8 as material forming his device/label pocket system.
Claim(s) 2, 3, 10, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conte and Eberle as applied to claim 1 above, and further in view of Cowell US 6,857,134 (“Cowell”) OR  Hamilton et al US 10,039,333 (“Hamilton”).
	As per claim 2, with respect to further comprising an outer edge, wherein a first tab included in the plurality of tabs is attached to the body by a first foldable region included in the plurality of foldable regions, the first tab including a distal end, wherein the first foldable region extends between a first location along the outer edge and a second location along the outer edge, wherein the first tab is defined as an area bordered by: a) the first foldable region; b) a first portion of the outer edge extending from the first location to the distal end; and c) a second portion of the outer edge extending from the second location to the distal end, note Conte’s Fig. 6 (7:31-60) as the outer edge of the pocket/device (70); note the position of the straps/tabs 77-72-72 attached to the rear surface and configure to be fold along the attachment means thereto (note Figs. 3 in conjunction to 6:40+ as to the manner of attaching the straps to the device; such attachment rejoin allow the manipulation of the strap/s tabs is construed as the claimed foldable regions; see also the examiner’s markings hereinafter).

    PNG
    media_image1.png
    907
    883
    media_image1.png
    Greyscale
 
	Conte is not specific and wherein an acute angle is formed at the distal end of the first tab where the first portion of the outer edge and the second portion of the outer edge meet one another.
	However, the use of an acute angle is formed at the distal end of the first tab where the first portion of the outer edge and the second portion of the outer edge meet one another, is well known while utilizing adhesive means for attachment proposes, as taught by Cowell (Fig. 6 (5:22-59) as acute angle within tab 50 having adhesive means 55 to be complementary to adhesive means) and Hamilton (Fig. 3 and 6:65-7:25 (note 7:26+ as the adhesive material within Hamilton), as tabs 316 include an acute angle with adhesive material to be connected to a complementary middle/center adhesive material (e.g. fasteners 310-312-311, and etc.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Conte’s wherein an acute angle is formed at the distal end of the first tab where the first portion of the outer edge and the second portion of the outer edge meet one another as taught by Cowell and/or Hamilton for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing known attachment means configuration to insure safe and firm connection of the device/label onto different structures within limitless areas and/or surfaces.  Thus, to enhance the attachment capability of the modified label/device. 
	Within the modified Conte, as the triangle tabs attached to the outer edge (note for example Conte’s Figs. 4 and 6 in conjunction to Fig. 3 and 6:40+ as the position of the straps/tabs at such location), as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label.  
	As per claim 3, with respect to wherein a first obtuse angle is formed by the outer edge at the first location and wherein a second obtuse angle is formed by the outer edge at the second location, note Cowell’s Figs. 6 as such two tabs with two obtuse angle are formed along the outer edge; note also Hamilton’s Fig. 3 as two tabs 315 at each outer edge.  Within the modified Conte, as the triangle tabs attached to the outer edge, as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label (again note Conte’s Figs. 3 (6:40+), 4 and 6 as the position of the straps proximity to the outer edge of the device).  
	As per claim 15, with respect to an outer edge, wherein the plurality of tabs include at least a first tab and a second tab, note Conte’s Fig. 6 (7:31-60) as the outer edge of the pocket/device (70); note the position of the straps/tabs 77-72-72 attached to the rear surface and configure to be fold along the attachment means thereto (note Figs. 3 in conjunction to 6:40+ as to the manner of attaching the straps to the device; such attachment rejoin allow the manipulation of the strap/s tabs is construed as the claimed foldable regions; see also the examiner’s markings hereinafter).
	Conte is not specific regarding wherein the first tab has a first overall shape that defines a first acute triangle with borders formed by the outer edge and a first fold line included in the plurality of fold lines, and wherein the second tab has a second overall shape that defines a second acute triangle with borders formed by the outer edge and a second fold line included in the plurality of fold lines.  
	However, such tabs with fold line means is well known as taught by Cowell (Fig. 6 (5:22-59) as acute angle within tab 50 having adhesive means 55 to be complementary to adhesive means) and Hamilton (Fig. 3 and 6:65-7:25 (note 7:26+ as the adhesive material within Hamilton), as tabs 316 include an acute angle with adhesive material to be connected to a complementary middle/center adhesive material (e.g. fasteners 310-312-311, and etc.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Conte’s the first tab has a first overall shape that defines a first acute triangle with borders formed by the outer edge and a first fold line included in the plurality of fold lines, and wherein the second tab has a second overall shape that defines a second acute triangle with borders formed by the outer edge and a second fold line included in the plurality of fold lines as taught and suggested by Cowell and/or Hamilton for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing known attachment means configuration to insure safe and firm connection of the device/label onto different structures within limitless areas and/or surfaces.  Thus, to enhance the attachment capability of the modified label/device. 
	Within the modified Conte, as the triangle tabs attached to the outer edge, as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label (again note Conte’s Figs. 3 (6:40+), 4 and 6 as the position of the straps proximity to the outer edge of the device).  
	As per claim 16, with respect to wherein the outer edge defines a first acute angle at a distal end of the first tab, and wherein the outer edge defines a second acute angle at a distal end of the second tab, within the modified Conte, as the triangle tabs attached to the outer edge, as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label (again note Conte’s Figs. 3 (6:40+), 4 and 6 as the position of the straps proximity to the outer edge of the device).  
	As per claim 17, with respect to wherein the label defines an overall shape that is a parallelogram when the front surface is viewed with the central adhesive region; and each respective second adhesive region secured to the central adhesive region, note Conte’s Fig. 6 as the device is a parallelogram; as the rear surface includes adhesive means (82); and a second adhesive means for straps/tabs 77-72-72 (also note 7:31-60).
	With respect to “located within the opening included in the plurality of openings”, as mentioned above, the attachment of the label/device onto a sport netting within its openings (i.e. openings of the basketball netting), the manner of intended to employed the device (in this case to be attached to a basketball/sport netting), by itself, is not such that accorded much patentability weight, whereas the modified device includes all the structure as claimed, and thus fully capable to be employed in such manner.
	As per claim 10, with respect to wherein the parallelogram includes one of a square shape and a rectangular shape, note Conte’s Figs. 5 and 6  
	As per claim 11, with respect to wherein the plurality of tabs include at least four tabs, note Conte’s Fig. 4 (7:6-29).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Conte with at least four tabs/straps for the reason that a skilled artisan would have been motivated by Conte’s teachings and suggestions to form a device with at least four straps/tabs for attachment purposes. 
Claim(s) 12, 13, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conte in view of Eberle and Cowell/ Hamilton.
	As per claim 12, Conte discloses a device configured to be attach (such as pocket system 70)(Figs. 5 and 6; 7:31-60) comprising: 
	a body including a front surface configured to display graphics with the label attached to the sports netting and a rear surface including a central adhesive region (body 70 includes a front surface  (Fig. 5) and a rear surface with adhesive region (such as Velcro attachment member 82)(Fig. 6; 7:29+) ; 	
	a plurality of tabs extending radially outward from the body, each of the plurality of tabs having a rear surface including a second adhesive region, respectively, the plurality of tabs including at least a first tab and a second tab (such as straps 77 and 72, each includes Velcro attachment complimentary to the rear Velcro attachment member/s)(Fig. 6; 7:31-60) ; and 	
	a plurality of foldable regions wherein each of the plurality of tabs is connected to the body by one of the plurality of foldable regions, respectively, each of the plurality of foldable regions including an adhesive-free rear surface (the tabs/straps are fold upon the attachment means to the rear of the body)(note Fig. 3 in conjunction to 6:40+ as to the manner of attaching the straps to the device; such attachment rejoin allow the manipulation of the strap/s tabs is construed as the claimed foldable regions; note also the examiner’s markings above with regard to such foldable regions), respectively, configured to wrap around to be attached to a device (note Figs. 7+ as the tabs/straps are configure to wrap around and attached the device thereto; the device is attached, e.g. Fig. 7, while the straps/tabs (77/72) attached to the central adhesive region 82), 
	With respect to the device as “A label configured to attach to sports netting, the sports netting including a plurality of flexible cords attached to one another to define a plurality of openings between the plurality of the flexible cords” as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	In addition, with respect to the intended use of the device to “configured to wrap around and contact a flexible cord included in the plurality of flexible cords to securely attach the label to the sports netting” and/or “wherein the central adhesive region is sized and located on the rear surface of the body such that contact is absent between the central adhesive region and the sports netting with the label securely attached to the sports netting, and wherein each of the respective second adhesive regions is sized and located on the rear surface of one of the plurality of tabs, respectively, such that contact is absent between the respective second adhesive regions and the sports netting with the label securely attached to the sports netting” it is further noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Thus, Conte’s device is fully configure to be attached to any surface to include sports netting.
	Conte is not specific regarding his device’s front surface is such front surface configured to display graphics.
	Conte is not specific regarding wherein the first tab has a first overall shape that defines a first acute triangle with borders formed by the outer edge and a first fold line, and wherein the second tab has a second overall shape that defines a second acute triangle with borders formed by the outer edge and a second fold line.	
	With respect to the graphics, the use of a front surface configured to display graphics, is well known in the art as taught by Eberle (attachment device including a front surface configured to display graphics, display panel 50)(Figs. 4-6; 5:65-6:30).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Conte’s device’s front surface configured to display graphics as taught by Eberle for the reason that a skilled artisan would have been motivated by Eberle’s suggestion to form an attachment device including a front surface configured to display graphics that is highly visible message panel visible to those approaching so as to indicate and alert any concern should be taken due to physical limitations of the person using the attachment device (4:6-13).
	With respect to the tabs and fold means, However, such tabs with fold line means is well known as taught by Cowell (Fig. 6 (5:22-59) as acute angle within tab 50 having adhesive means 55 to be complementary to adhesive means) and Hamilton (Fig. 3 and 6:65-7:25 (note 7:26+ as the adhesive material within Hamilton), as tabs 316 include an acute angle with adhesive material to be connected to a complementary middle/center adhesive material (e.g. fasteners 310-312-311, and etc.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Conte’s wherein the first tab has a first overall shape that defines a first acute triangle with borders formed by the outer edge and a first fold line, and wherein the second tab has a second overall shape that defines a second acute triangle with borders formed by the outer edge and a second fold line as taught and suggested by Cowell and/or Hamilton for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing known attachment means configuration to insure safe and firm connection of the device/label onto different structures within limitless areas and/or surfaces.  Thus, to enhance the attachment capability of the modified label/device. 
	Within the modified Conte, as the triangle tabs attached to the outer edge, as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label (again note Conte’s Figs. 3 (6:40+), 4 and 6 as the position of the straps proximity to the outer edge of the device).  
	As per claim 13, with respect to wherein the central adhesive region and each of the respective second adhesive regions are sized and located such that contact is absent between the central adhesive region and the sports netting with the label securely attached to the sports netting, and contact is absent between the respective adhesive regions and the sports netting with the label securely attached to the sports netting, note Conte’s Fig. 6 as well as 7:31-60 as to the rear adhesive means and the plurality of tabs/straps with the corresponding adhesive means (i.e. second adhesive) to be attached thereto to attach the device. With respect to the attachment of the label/device onto a sport netting within its openings (i.e. openings of the basketball netting), as mentioned above the manner of intended to employed the device (in this case to be attached to a basketball/sport netting), by itself, is not such that accorded much patentability weight, whereas the modified device includes all the structure as claimed, and thus fully capable to be employed in such manner.
	As per claim 18, with respect to wherein the label defines an overall shape that is a parallelogram when the front surface is viewed with the central adhesive region; and each respective second adhesive region secured to the central adhesive region, note Conte’s Fig. 6 as the device is a parallelogram; as the rear surface includes adhesive means (82); and a second adhesive means for straps/tabs 77-72-72 (also note 7:31-60).
	With respect to “located within the opening included in the plurality of openings”, as mentioned above, the attachment of the label/device onto a sport netting within its openings (i.e. openings of the basketball netting), the manner of intended to employed the device (in this case to be attached to a basketball/sport netting), by itself, is not such that accorded much patentability weight, whereas the modified device includes all the structure as claimed, and thus fully capable to be employed in such manner.
	As per claim 19, with respect to wherein the outer edge defines a first obtuse angle at a location where the first fold line meets the outer edge, and wherein the outer edge defines a second obtuse angle at a location where the second fold line meets the outer edge, within the modified Conte, as the triangle tabs attached to the outer edge, as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label (again note Conte’s Figs. 3 (6:40+), 4 and 6 as the position of the straps proximity to the outer edge of the device).  
	As per claim 20, with respect to wherein the first tab includes a first distal end, wherein the second tab includes a second distal end, note Conte’s Fig. 6 (as the tabs/straps ends); note Cowell’s Fig. 6 and Hamilton’s Fig. 3 regarding the respective ends of the tabs.
	With respect to wherein a first acute angle is formed by the outer edge at the first distal end, and wherein a second acute angle is formed by the outer edge at the second distal end, within the modified Conte, as the triangle tabs attached to the outer edge, as taught by Cowell and/or Hamilton, they would have been positioned in such angle relative to the modified device/label (again note Conte’s Figs. 3 (6:40+), 4 and 6 as the position of the straps proximity to the outer edge of the device).  
	As per claim 21, since the claim’s limitations are very similar to claims 12, 13, 15 and 16 the examiner states that claim 21 is rejected over Conte, Eberle and Cowell/ Hamilton  for the same reasons discussed above with respect to claims 12, 13, 15 and 16.  It is important to note that such statement by the examiner is not merely 
to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above 
rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.   
	As per claim 22, with respect to wherein the label defines an overall shape that is a parallelogram when the front surface is viewed with the central adhesive region; and both the first adhesive region and the second adhesive region secured to the central adhesive region, note Conte’s Fig. 6 as the device is a parallelogram; as the rear surface includes adhesive means (82); and a second adhesive means for straps/tabs 77-72-72 (also note 7:31-60).
	With respect to “located within the opening included in the plurality of openings”, as mentioned above, the attachment of the label/device onto a sport netting within its openings (i.e. openings of the basketball netting), the manner of intended to employed the device (in this case to be attached to a basketball/sport netting), by itself, is not such that accorded much patentability weight, whereas the modified device includes all the structure as claimed, and thus fully capable to be employed in such manner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    12/15/2022     

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711